UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 02-50037

                                       (Summary Calendar)
                                       _________________


               UNITED STATES OF AMERICA,


                                              Plaintiff-Appellee,

               versus


               MIKE MONTES,


                                              Defendant-Appellant.



                           Appeal from the United States District Court
                               For the Western District of Texas
                             USDC No. EP-01-CR-1196-ALL-DB

                                          March 10, 2003


Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Mike Montes (“Montes”) appeals his conviction of conspiracy to import a controlled

substance; of five counts of importation of a controlled substance; of conspiracy to possess a




       *
          Pursuant to 5TH CIR. R. 47.5, t he court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
controlled substance with intent to distribute; and of five counts of possession with intent to distribute

a controlled substance.

          Montes first argues that the evidence is insufficient to support the jury’s finding that he was

not entrapped as a matter of law. Entrapment is an affirmative defense in which the defendant must

show two elements: 1) go vernment inducement and 2) the defendant’s lack of predisposition to

engage in criminal conduct. United States v. Thompson, 130 F.3d 676, 689 (5th Cir. 1997). After

the defendant makes a prima facie showing of entrapment, the burden shifts to the Government to

prove beyond a reasonable doubt either that the defendant was not induced or that the defendant was

predisposed to commit the crime. Id. We review the jury’s rejection of the entrapment defense using

the same standard that we use to review the sufficiency of the evidence. Id. at 688. We must accept

every fact in the light most favorable to the jury’s guilt verdict and may reverse only if no rational jury

could have found beyond a reasonable doubt either 1) the lack of government inducement or 2) the

defendant’s predisposition to commit the charged crime. United States v. Wise, 221 F.3d 140, 154

(2000).

          Here, Montes testified that he purchased packages of cocaine in Mexico at the behest of

Roberto Hernandez (“Hernandez”), a canine enforcement officer with U.S. Customs and member of

the Texas Air National Guard.         However, Hernandez testified that he never asked Montes to

purchase cocaine or deliver cocaine to him. A rational jury could find Hernandez’s version of events

to be more believable than Montes’ version. Therefo re, accepting every fact in the light most

favorable to the jury’s verdict, a rational jury could find beyond a reasonable doubt that Montes was

not induced by the Government to commit the offenses for which he was convicted.

          Also, a rational jury could find that Montes was predisposed to commit the crimes for which


                                                   -2-
he was convicted. Montes’ testimony revealed that he traveled to Mexico on multiple occasions to

purchase cocaine using large sums of money given to him by another person specifically for that

purpose, and that he smuggled packages of the cocaine he purchased across the U.S. border for

delivery to Hernandez. A rational jury could find that Montes’ willingness to take these actions is

indicative of his predisposition to commit these crimes. See Wise, 221 F.3d at 154 (“The active,

enthusiastic participation on the part of the defendant is enough t o allow the jury to find

predisposition.”).

        Montes also argues that there is not sufficient evidence to support the jury’s finding of his

involvement in a criminal conspiracy, since the Government failed to prove the existence of other

conspirators. This argument is without merit. The Government must prove beyond a reasonable

doubt 1) that an agreement to violate the narcotics laws existed, 2) that the defendant knew of this

agreement, and 3) that the accused knowingly and voluntarily participated in the conspiracy. United

States v. Williams-Hendricks, 805 F.2d 496, 502 (5th Cir. 1986). The Government may prove the

existence of a conspiracy with circumstantial evidence, id., and a defendant may be convicted for

conspiring with unknown individuals. United States v. Price, 869 F.2d 496, 502 (5th Cir. 1989).

       Here, the Government bases its conspiracy theory on the boxes of money that Montes testified

were left at his house by an unknown individual. Montes used this money to purchase large

quantities of cocaine in Mexico. Since there is no evidence to suggest that Montes had the personal

assets to buy such large quantities of cocaine, a reasonable jury could infer that an unknown co-

conspirator was leaving the money. When asked at trial whether he knew who provided him with the

money, Montes responded: “No, I don’t. I’m afraid to say.” This response leaves open the

possibility that Montes knew who gave him the money, but was afraid to make that individual known


                                                -3-
to the jury. Further, a reasonable juror could infer that the co-conspirator would not provide Montes

with such a large amount of money without an agreement as to how it would be used. Thus, viewing

the evidence in the light most favorable to the verdict, we conclude that a rational tier of fact could

have found that the essential elements of the conspiracy were proven beyond a reasonable doubt. See

United States v. Chavez, 119 F.3d 342, 347 (5th Cir. 1997).

       AFFIRMED.




                                                 -4-